Citation Nr: 1826175	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating for service-connected asbestosis, in excess of zero percent prior to June 8, 2017 and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for asbestosis and assigned a zero percent evaluation, effective from October 14, 2014.  The Veteran disagreed with the assigned rating and a statement of the case (SOC) was issued in July 2016.  This appeal follows.

In August 2017, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2017 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2018 rating decision, the RO increased the initial rating for service-connected asbestosis to 30 percent from June 8, 2017.  The Veteran has not expressed satisfaction with the increased initial rating; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in March 2018.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  Prior to June 8, 2017, the competent medical evidence of record demonstrates forced vital capacity (FVC) to be in excess of 80 percent of predicted value and the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) to be in excess of 80 percent of predicted value.

2.  From June 8, 2017, the competent medical evidence of record demonstrates forced vital capacity (FVC) to be 65 to 74 percent of predicted value and the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) to be 56 to 65 percent of predicted value.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial rating for asbestosis were not met prior to June 8, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b), 4.31, 4.97, Diagnostic Code (DC) 6833 (2017).

2.  The criteria for the assignment of an initial rating for asbestosis in excess of 30 percent have not been met from June 8, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b), 4.31, 4.97, DC 6833 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the October 2017 Board Remand, the identified private treatment records were obtained.  Additionally, the Veteran was afforded a VA examination in December 2017 as to the pending claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the December 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA has complied with the mandates of the October 2017 Board Remand.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

In this matter, the Veteran's asbestosis is currently rated under 38 C.F.R. § 4.97, DC 6833, which is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asbestosis].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6833.

Diagnostic Code 6833 is included under the General Rating Formula for Interstitial Lung Disease.

The General Rating Formula for Interstitial Lung Disease provides a 100 percent evaluation for Forced Vital Capacity (FVC) of less than 50 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where residuals require outpatient oxygen therapy.

A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

A ten percent evaluation is warranted for FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  See 38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31.

Here, the Veteran filed a claim of entitlement to service connection for asbestosis in October 2014.  He was afforded a VA examination in December 2014 at which time the examiner confirmed a diagnosis of asbestosis and stated that the Veteran's respiratory symptoms do not require the use of oral or parenteral corticosteroid medications.  The Veteran also does not use inhaled medications, oral bronchodilators, antibiotics, or out-patient oxygen therapy to treat his asbestosis symptoms.  Pulmonary function testing conducted in January 2015 documented FVC to 95 percent of predicted and DLCO (SB) to 142 percent of predicted.  The examiner indicated that the Veteran's respiratory disability does not impact his ability to work.

Private pulmonary function testing was conducted in June 2017 at which time the Veteran's FVC was documented to 66.8 percent of predicted and his DLCO (SB) was to 87.2 percent of predicted.  The treatment provider noted that the Veteran's "[s]pirometry and lung volumes suggest small airway disease with air trapping."

At the August 2017 Board hearing, the Veteran described the functional impact of his respiratory symptoms.  Specifically, he described experiencing lung pain, leg weakness, and dizziness as a result of his impaired respiratory function.  See the August 2017 Board hearing transcript, pgs. 6, 9.  He additionally reported that he is unable to perform strenuous activities due to his asbestosis symptoms.  Id. at pg. 7.

Pursuant to the October 2017 Board Remand, the Veteran was afforded a VA examination in December 2017 as to his service-connected asbestosis.  The examiner reviewed the Veteran's records and reported that the Veteran's asbestosis does not require the use of oral or parenteral corticosteroid medication.  His asbestosis also does not require the use of inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran's asbestosis has no impact on his ability to work.  Significantly, the December 2017 VA examiner indicated that the private pulmonary function testing conducted in June 2017 accurately reflects the Veteran's current pulmonary function.  The examiner noted that the Veteran's FVC was to 66.8 percent of predicted and his DLCO (SB) was to 65.4 percent of predicted.  The examiner explained, "[t]his Veteran 'refused' albuterol post-bronchodilatory spirometry.  Stated he did not like the effects of albuterol.  This Veteran was informed at the time of the spirometry test [that] the results would not be complete due to his refusal of albuterol."

The results of the VA and private pulmonary function testing dated prior to June 8, 2017 show that a compensable disability rating is not warranted.  There is no indication in any of the testing conducted prior to June 2017 that the Veteran's FVC was to less than 80 percent predicted, or; DLCO (SB) was to less than 80 percent predicted.  As such, a compensable rating is not warranted for the Veteran's service-connected asbestosis prior to June 8, 2017.

With respect to the period from June 8, 2017, the evidence shows that pre-bronchodilator pulmonary function testing confirmed FVC to 66.8 percent of predicted and DLCO (SB) to 87.2 percent of predicted.  The Board notes that 38 C.F.R. § 4.96(d) requires that PFTs be conducted post-drug or post-medication or post-inhalation therapy because it is the post-drug or post-therapy results that are considered for rating purposes.  Post-bronchodilator PFTs are only not required when pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Significantly, the Veteran reported that he refused the administration of a bronchodilator at the time of the June 2017 pulmonary function testing.  There is no indication that pre-bronchodilator PFTs were normal, nor did the treatment provider who conducted the June 2017 PFT explain why post-bronchodilator studies need not be performed.  Nevertheless, affording the Veteran all benefit of the doubt, the RO granted a 30 percent rating, effective from June 8, 2017, based upon the pre-bronchodilator results.  The Board will not disturb this rating.

Notably, there is no evidence of any testing conducted from June 8, 2017 in which the Veteran's FVC was to less than 64 percent predicted, or; DLCO (SB) was to less than 55 percent predicted.  Evaluating the disability by PFT is required because none of the exceptions that would allow for the evaluation of the disability under other methods is evident in the record.  That is, a maximum exercise capacity test of 20 ml/kg/min or less is not of record.  Thus, a rating in excess of 30 percent is not warranted for service-connected asbestosis from June 8, 2017.

Additionally, the VA examination reports and treatment records do not reflect that the Veteran has had pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of respiratory failure, or required outpatient oxygen therapy at any time from the date of service connection.  See 38 C.F.R. § 4.96(d)(1).

In consideration of the evidence of record, the Board concludes that the Veteran's service-connected asbestosis has not resulted in higher levels of disability from the date of service connection.  Thus, the preponderance of the evidence shows that a compensable initial rating is not warranted prior to June 8, 2017, and a rating in excess of 30 percent is not warranted at any time from June 8, 2017.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a compensable initial rating for service-connected asbestosis prior to June 8, 2017 is denied.

Entitlement to an initial rating in excess of 30 percent for service-connected asbestosis from June 8, 2017 is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


